Citation Nr: 1533407	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left thumb disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to an initial compensable rating for the residuals of a left third metatarsal stress fracture.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2005, April 2008, and April 2013 by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge on the issues involving the shoulders and left third metatarsal.  A copy of the transcript of that hearing is of record.  

The Veteran is also pursuing a claim for TDIU in conjunction with the claim for increased rating.  A claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a TDIU issue is before the Board.

The claims for service connection for a left wrist disability, a left thumb disability, and a bilateral foot disability, and the claim for TDIU, are remanded to the Agency of Original Jurisdiction.



REMAND

A review of the record shows that additional development is required prior to appellate review.  The Board notes that treatment records and medical opinions were received by VA subsequent to the last supplemental statements of the case as to the issues on appeal without waiver of AOJ consideration.  Those records include a May 2015 private medical opinion asserting that the Veteran's shoulder problems which were first manifested in approximately 2000 "certainly could" have started earlier.  That matter is not shown to have been addressed by VA examination.  The Board also notes that the Veteran's service-connected residuals of a left third metatarsal stress fracture were last addressed by VA compensation examination in March 2005.  Since that examination, the Veteran asserted that he continued to experience worsening left foot problems and VA treatment records noted complaints including chronic foot pain.  A July 2013 podiatry outpatient note also revealed mild crepitus with range of motion of the left first metatarsophalangeal joint with diagnoses of bilateral flatfeet and asymptomatic right hallux limitus.  Therefore, the Board finds that additional development is required.

In addition, in the substantive appeal regarding the issues of entitlement to service connection for left wrist, left thumb, and bilateral foot disabilities, the Veteran indicated that he wanted a videoconference hearing with regard to those claims.  Therefore, that hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference hearing on the issues of entitlement to service connection for left wrist, left thumb, and bilateral foot disabilities.  Notify the Veteran and representative of the date, time, and location of the hearing.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

3.  Schedule the Veteran for a VA examination for an opinion as to whether it at least as likely as not (50 percent or greater probability) that a current shoulder disability was incurred during service or is due to any event, disease, or injury during service.  The examiner must review the appellate record, including the May 2015 private medical opinion, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  

4.  Schedule the Veteran for a VA examination to determine the severity of service-connected residuals of a left third metatarsal stress fracture.  The examiner must review the evidence of record and must note that review in the report.  The examiner should describe the function impairment caused by the disability and should state whether a moderate disability of the foot is shown.  All necessary tests and studies should be conducted.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

